 

Agreement to Extend Time for Payment of September 30, 2013

 

“12% Secured Promissory Note Due December 31, 2020”

 

Agreement to Extend Time for Payment of September 30, 2013

“12% Secured Promissory Note Due December 1, 2018”

 

This Agreement to Extend Time for Payment of the September 30, 2018 “12% Secured
Promissory Note that was due December 1, 2018” is entered into by and between
Plastic2Oil, Inc. fka JBI, Inc., a Nevada corporation (the “Company”) and
Richard Heddle, the Company’s Chief Executive Officer and a member of the
Company board of directors (“Holder”) effective July 25, 2019.

 

WHEREAS, on September 30, 2013, the Company entered into a Subscription
Agreement (the “Purchase Agreement”) with Holder;

 

WHEREAS, pursuant to the Purchase Agreement the Company sold to Holder a $2
million principal amount “12% Secured Promissory Note due September 30, 2018”
(the “September Note”) that was further extended until December 1, 2018;

 

WHEREAS, the September Note amended and extended until December 1, 2018 was
issued by the Company provides inter alia that all principal and interest on the
Note was due and payable in full by the Company on December 1, 2018;

 

WHEREAS, the Company and Holder desire to extend the date when payment of all
principal and interest is due and payable on the September Note to December 31,
2020; and,

 

WHEREAS, the September Note provides that, to be effective, such an extension of
the time for payment must be agreed in writing by Holder;

 

NOW, THEREFORE, the Company and Holder agree that the time for payment of all
principal and interest due and payable on the September Note is hereby extended
from December 1, 2018 to December 31, 2020.

 



“Holder”     “The Company”       Plastic2Oil, Inc.         /s/ Richard Heddle  
By: /s/ Richard Heddle Richard Heddle     Richard Heddle       Chief Executive
Officer

 

   

 

 

